DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-5, 9-13 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Silver et al (2019/0388631 A1).
5.	Regarding to claim 1, Silver et al teach a filter cartridge assembly (24 in Fig. 2) for an endoscopic surgical procedures (paragraph 0001) comprising: a) a housing (28) including a reservoir (40, paragraphs 0016, 0046 & 0049) for collecting fluids entering the housing (28) through a gas return path (36); b) a sensor (42a & 42b, paragraph 0058) located within the reservoir (40) for detecting a fluid level therein (see paragraph 0058); and c) a backer plate (56) positioned within the housing (28) adjacent an inlet port (54 a-c) to the reservoir (40) and including fluid management structure (see 60 in Fig. 2) to shield the sensor (42a & 42b) from fluid entering the reservoir (40) from the gas return path through the inlet port (54 a-c) and causing a false indication of the fluid level in the reservoir (40).
6.	Regarding to claim 2, Silver et al show in Figure 2 that the backer plate (56) includes an outlet port (60) from the reservoir (40) and a radial guard wall (100) extends from the backer plate (56) into the reservoir (40) for deflecting fluids entering the reservoir (40) away from the outlet port (60) and into the reservoir (40).
7.	Regarding to claim 3, Silver et al teach the fluid management structure (see 60 in Fig. 2) includes a baffle wall adjacent the fluid level sensor (42a & 42b) to shield the fluid level sensor (42a & 42b) from fluid entering the reservoir (40).
8.	Regarding to claim 4, Silver et al show in Figure 2 that the baffle wall includes an elongated primary wall section and a secondary wall section that extends angularly away from the primary wall section (see the structure of 60 in Fig. 2).
9.	Regarding to claim 5, Silver et al show in Figure 8 that the primary and second wall sections of the baffle wall (156 in Fig. 8) are equally spaced from the sensor (42a & 42b).
10.	Regarding to claim 9, Silver et al teach the sensor includes primary and secondary optical prisms (42a & 42b, paragraph 0058) extending radially inwardly from an interior wall of the housing (28) into the reservoir (40).
11.	Regarding to claim 10, Silver et al teach at least one filter element (38a, 38b in Fig. 2) is located within the housing (28) downstream from the outlet port from the reservoir (40).
12.	Regarding to claim 11, Silver et al teach a filter cartridge assembly (24 in Fig. 2) for an endoscopic surgical procedures (paragraph 0001) comprising: a) a housing (28) including a reservoir (40, paragraphs 0016, 0046 & 0049) for collecting fluids entering the housing (28) through a gas return path (36); b) a sensor (42a & 42b, paragraph 0058) located within the reservoir (40) for detecting a fluid level therein (see paragraph 0058); and c) a backer plate (56) positioned within the housing (28) adjacent an inlet port (54 a-c) to the reservoir (40) and including fluid management structure (see 60 in Fig. 2) to shield the sensor (42a & 42b) from fluid entering the reservoir (40) from the gas return path through the inlet port (54 a-c) and causing a false indication of the fluid level in the reservoir (40), wherein the backer plate (56) having a radial guard wall (100) that extends into the reservoir (40) for deflecting fluids entering the reservoir (40) from the gas return path through the inlet port (54 a-c) away from the outlet port (60) and having a baffle wall spaced apart from the guard wall to shield the sensors (42a & 42b) from fluids entering the reservoir (40) from the gas return path through the inlet port (54 a-c) and causing a false indication of the fluid level in the reservoir (40).
13.	Regarding to claim 12, Silver et al show in Figure 2 that the baffle wall (56) includes an elongated primary wall section and a secondary wall section that extends angularly away from the primary wall section (see the structure of 60 in Fig. 2).
14.	Regarding to claim 13, Silver et al show in Figure 8 that the primary and second wall sections of the baffle wall (156 in Fig. 8) are equally spaced from the sensor (42a & 42b).
15.	Regarding to claim 17, Silver et al teach the sensor includes primary and secondary optical prisms (42a & 42b, paragraph 0058) extending radially inwardly from an interior wall of the housing (28) into the reservoir (40).
16.	Regarding to claim 18, Silver et al teach at least one filter element (38a, 38b in Fig. 2) is located within the housing (28) downstream from the outlet port from the reservoir (40).
17.	Regarding to claim 19, Silver et al teach a backer plate (56) for a filter cartridge assembly (24 in Fig. 2), comprising: a circular disc (see shape of 56 in Fig. 2) including an outlet port (60) adjacent a radially outer periphery thereof for communicating with a gas return path of the filter cartridge assembly (24), a guard wall (100) extending radially from the outlet port (60) to deflect fluids away from the outlet port (60) and into a reservoir (40) defined with the filter cartridge assembly (24) and a baffle wall (200 in Figs. 7 & 8) spaced apart from the guard wall to shield a fluid level sensor (42a & 42b) located within the reservoir (40) from fluids entering the reservoir (40) through an inlet port (54 a-c) to the reservoir (40).
18.	Regarding to claim 20, Silver et al show in Fig. 2 and Fig. 7 that the baffle wall includes an elongated primary wall section and a secondary wall section that extends angularly away from the primary wall section (see 60 in Fig. 2 and 156 in Fig. 7).
Allowable Subject Matter
19.	Claims 6-8 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
20.	The following is a statement of reasons for the indication of allowable subject matter:  None of the prior arts teaches the fluid management structure further including 
a plurality of spaced apart planar louvers extending from the guard wall toward the baffle wall, a plurality of spaced apart posts extending outwardly from the backer plate and arranged between the guard wall and the baffle wall, and a plurality of spaced apart triangular louvers extending from the guard wall toward the baffle wall.
Conclusion
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 19, 2022